UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2580



JESSE R. LANCE,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF REVENUE AND TAX-
ATION; INTERNAL REVENUE SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Solomon Blatt, Jr., Senior District
Judge. (CA-98-2762-4-08BD)


Submitted:   May 25, 2000                   Decided:   June 1, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Jesse R. Lance, Appellant Pro Se. Henry Dargan McMaster, TOMPKINS
& MCMASTER, Columbia, South Carolina; Alice Lizbeth Ronk, Brian P.
Kaufman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse Lance seeks to appeal the district court’s orders dis-

missing his civil action and denying his motion for reconsid-

eration.    We dismiss the appeal of the final judgment for lack of

jurisdiction because Lance’s notice of appeal was not timely filed.

     Parties are accorded sixty days, if the United States is a

party, after entry of the district court’s final judgment or order

to note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).           This

appeal   period   is   “mandatory   and   jurisdictional.”   Browder   v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

September 27, 1999. Lance’s notice of appeal was filed on November

29, 1999.   Because Lance failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal of the judgment.

     We affirm the district court’s denial of Lance’s motion for

reconsideration on the reasoning of the district court.       See Lance

v. South Carolina Dep’t of Revenue, No. CA-98-2762-4-08BD (D.S.C.

Nov. 4, 1999).    We grant the South Carolina Department of Revenue

and Taxation’s motion to file its informal brief out of time.          We

dispense with oral argument because the facts and legal contentions


                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3